Citation Nr: 1802973	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2009, for the grant of service connection for left hip osteoarthritis, to include the issue of whether there was clear and unmistakable error (CUE) in the March 1993 rating decision which failed to grant entitlement to service connection for left hip and left knee disabilities.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling prior to May 10, 2013, for left hip osteoarthritis.

3.  Entitlement to an evaluation in excess of 30 percent disabling from July 1, 2014 to October 2, 2017, for left hip osteoarthritis.

4.  Entitlement to an evaluation in excess of 50 percent disabling after October 2, 2017, for left hip osteoarthritis.

5.  Entitlement to an effective date earlier than November 10, 2009 for the grant of service connection for a left knee disability, to include the issue of whether there was clear and unmistakable error (CUE) in the March 1993 rating decision which failed to grant entitlement to service connection for left hip and left knee disabilities.

6.  Entitlement to an initial rating in excess of 10 percent disabling for a left knee disability.

7.  Entitlement to an effective date earlier than November 10, 2009 for the grant of special monthly compensation under 38 U.S.C. § 1114(s) based on meeting the housebound criteria.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Reno, Nevada.

In April 2015, the Board remanded the above-listed matters relating to the left hip disability (Issue Nos. 1-4) (as well as a claim of entitlement to service connection for a left knee disability) for further development and readjudication.  There has been substantial compliance with the Board's remand instructions, so the left hip claims are ready for disposition on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Upon readjudication, the RO granted the claim of entitlement to service connection for a left knee disability, so that claim is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir. 1997) (clarifying that an appeal regarding downstream elements, i.e. the disability rating and effective date, is separate from any prior appeal regarding entitlement to service connection).

In an October 2017 Notice of Disagreement, the Veteran initiated a separate appeal of the downstream elements of the appropriate rating and the effective date for the grant of service connection for the left knee disability.  The Veteran also appealed the effective date of the award of special monthly compensation (SMC) granted in the October 2017 rating decision.  While the RO has not had time to issue a Statement of the Case (SOC) on those issues, the law requires the Board to remand those matters for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2017).

With respect to the earlier effective date claims (left hip, left knee, and SMC), the Veteran has argued, in part, that he is entitled to an earlier effective date because there was clear and unmistakable error (CUE) in the March 1993 rating decision that denied service connection for a left hip and left knee disability.  While the RO alluded to the claim of CUE in the October 2017 Supplemental Statement of the Case when discussing the left hip claim, the Board finds remand would be appropriate so the claim is fully developed and adjudicated in the first instance by the RO with respect to both the left hip and left knee issues.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that, where Board has jurisdiction of a CUE matter but it was not explicitly addressed by the RO, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue"); Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis in context of veterans benefit law); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

The Veteran submitted a December 2017 letter suggesting that his March 2017 claim of entitlement to an increased rating for his service-connected right ear hearing loss had not yet been adjudicated by the RO.  However, the claim was denied in a May 2017 rating decision, so there is no outstanding right ear hearing loss claim to refer to the RO for further action.  The Board notes that the time for initiating an appeal as to that claim has not yet expired.

The issue(s) of entitlement to an earlier effective date for the grant of service connection for a left hip disability, an earlier effective date for the grant of service connection for a left knee disability, an increased rating for the left knee disability, and an earlier effective date for entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 10, 2013, the Veteran's service-connected left hip osteoarthritis was verified by X-rays and was manifested by some limitation of motion, but with 80 degrees of flexion and with ranges of motion on extension, adduction, abduction, and rotation which exceed that necessary for a compensable rating; functional loss included difficulty with prolonged walking and standing and constant use of cane.

 2. From July 1, 2014, to October 2, 2017, the Veteran's service-connected left hip disability (status post-hip replacement surgery) was manifested by no worse than mild to moderate residuals, including limitation of motion at noncompensable degrees, some functional loss including difficulty with prolonged standing, walking, and sitting, but no weakness and only mild to moderate pain throughout the period.

3. From October 2, 2017, the Veteran's service-connected left hip disability (status post-hip replacement surgery) was manifested by moderately severe residuals of pain, with only mild or moderate weakness and limitations of motion.



CONCLUSIONS OF LAW

1. Prior to May 10, 2013,, the criteria for a rating in excess of 10 percent for service-connected left hip disability were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003-5255 (2017).

2.  From July 1, 2014 to October 2, 2017, the criteria for a rating in excess of 30 percent for service-connected left hip disability were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003-5255 (2017).

3.  From October 2, 2017, the criteria for a rating in excess of 50 percent for service-connected left hip disability were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003-5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.

I. Increased Ratings for a Left Hip Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration were previously provided to the Veteran in the May 2013 SOC and the October 2017 Supplemental Statement of the Case (SSOC), so will not be repeated here. 

The Veteran was in receipt of a 10 percent initial rating for his service-connected left hip disability from November 10, 2009 to May 10, 2013.  From May 10, 2013 until June 30, 2014, he had a 100 percent rating based on hip replacement surgery.  From July 1, 2014 until October 1, 2017, he had a 30 percent rating for the left hip and from October 2, 2017 until the present, he has had a 50 percent rating.  He seeks higher ratings for each period except for the period during which he had the 100 percent rating for his left hip. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).


A.  November 10, 2009 to May 10, 2013

The Veteran seeks an initial rating in excess of 10 percent for the period prior to May 10, 2013.  This period precedes the Veteran's left hip replacement surgery, so his condition was rated under Diagnostic Code (DC) 5003-5251 for the service-connected osteoarthritis.  DC 5003 provides for a minimum 10 percent rating where there is a limitation of motion (but not sufficient to warrant a compensable rating) and arthritis confirmed by diagnostic imaging.

Under DC 5251, a limitation of extension to 5 degrees warrants a 10 percent rating.  There are no other ratings for limitation of extension.

Under DC 5252, a 10 percent rating is warranted for limitation of flexion to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.

Under DC 5253, 10 percent ratings are warranted for limitation of rotation such that the claimant cannot toe-out more than 15 degrees and for limitation of adduction such that the claimant cannot cross his/her legs.  A 20 percent rating is warranted for limitation of abduction such that motion is lost beyond 10 degrees.

The remaining diagnostic codes relating to the hip are not applicable under the facts of this case.  See DCs 5250, 5254 and 5255.

The medical evidence in this case is against any rating in excess of 10 percent for the period prior to May 10, 2013.

In December 2012, the Veteran underwent a VA examination to evaluate the severity of his left hip condition.  The examiner diagnosed left hip osteoarthritis and documented the Veteran's report that he can only walk two blocks before needing a rest, that he is unable to stand for a prolonged period, and that he is unable to perform daily activities.  The Veteran reported flare-ups consisting of constant sharp pain that travels from the hip to the knee area and which renders him unable to sit, stand, lay or walk.  The examiner measured range of motion on the left as 90 degrees of flexion with objective evidence of painful motion at 80 degrees.  He had full extension.  There was no additional loss of range of motion after repetitive use testing.  Post-test abduction was not lost beyond 10 degrees, post-test adduction was not limited so that the Veteran could not cross his legs, and post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted less movement than normal, pain on movement, and pain on palpation of the joint.  The Veteran had full muscle strength and no ankylosis.  The Veteran used a cane constantly.  The examiner opined that the Veteran's left hip disability impacted his ability to work by moderately increasing the time required to complete tasks, as well as an inability to frequently perform certain occupational tasks (e.g., climbing, stooping, kneeling, and crouching as well as decreased standing and ambulation).

VA treatment records from this period are consistent with the above findings and fail to indicate more serious limitations of motion due to the service-connected osteoarthritis of the left hip.  See, e.g., December 2012 VA Orthopedic Surgery Consult ("Left hip - No swelling, deformity or atrophy.  Good ROM with pain over the trochanter."); May 2013 VA Pre-Operative Note (documenting "mild pain since [military] and his pain has progressively gotten worse over the past few years."); April 2013 VA Surgical History and Physical ("Left hip: leg lengths equal; +pain with logroll; mildly TTP over greater trochanter; IR 10; ER: 20; motor 5/5 strength L2-S1"); see also December 2008 VA Primary Care Note (discussing left hip:  "He does not use anything for the pain.  It does not hurt with normal activities, hurts when he exerts, like walking on a treadmill.  Objective: ...Left Hip - ext rotation of the left hip is painful.  Int rotation is good."); January 2008 VA Imaging Results ("Mild degenerative change of the left hip."); January 2008 VA Progress Note ("ROM of the left hip cause pain left hip region"); June 2008 VA Orthopedic Surgery Consult ("Hips- WNL").

The applicable diagnostic codes rate the hip disability primarily on limitations of motion.  At the December 2012 VA examination, the Veteran did not meet the criteria for a compensable rating under any of the diagnostic codes based on limitation of motion (DCs 5251-5253) or any of the other potentially applicable codes pertinent to the hip disability except for DC 5003.  DC 5003 specifically provides that arthritis of a joint is to be rated based on limitation of motion "objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Here, there were X-ray findings of arthritis of the left hip and the examiner noted evidence of painful motion, so the Veteran met the criteria for a 10 percent rating under DC 5003.  However, DC 5003 does not provide for a higher rating based on painful motion unless the limitations warrant a higher rating under the diagnostic codes applicable to limitations of motion.  Therefore, the evidence is against finding that the Veteran met the objective criteria for a rating in excess of 10 percent for his left hip disability.

The Board has also considered the Veteran's reported functional impairments including the DeLuca factors.  The Board finds that the medical evidence (including contemporaneous treatment reports and the VA examiner's findings / opinions) does not support granting a higher rating based on those factors.  The treatment records indicate good range of motion over this time, but with pain, and the VA examiner found pain but limitation of motion well in excess of the minimum for a compensable rating, including after repetitive use testing.  The functional impact as described by the Veteran and endorsed by the VA examiner in his opinion on functional limitations (e.g., limitations on standing and walking for prolonged periods) are consistent with the currently assigned rating and do not, under the circumstances of this matter, warrant a higher rating based on the DeLuca factors.

The Veteran was not entitled to an initial rating in excess of 10 percent for his service-connected left hip disability prior to May 10, 2013.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Veteran's claim for this period is denied.

B.  July 1, 2014 to October 1, 2017

The Veteran has argued that he is entitled to a rating higher than 30 percent for the post-surgical period due to "severe osteoarthritis accompanied by severe pain."  See July 2014 Supplemental Remarks by Representative.

The Veteran had hip replacement surgery prior to this period (and was awarded a 100 percent rating from the date of surgery until the specified post-surgery period), so the applicable diagnostic code is DC 5054.  38 C.F.R. § 4.71a.

Under DC 5054, the minimum rating is a 30 percent rating.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 100 percent rating is warranted for 1 year following implantation of prosthesis.

The Veteran did not have a VA examination during this period.  The Board notes that the October 2017 VA examination (discussed below) documented a leg length discrepancy that the examiner indicated was due to the hip replacement and the Board presumes, giving the Veteran the benefit of every doubt, has been present since the hip replacement surgery.  The leg length discrepancy was 1.5 cm.  This does not meet the criteria for a compensable rating based on leg length discrepancy which requires a minimum 3.2 cm difference in leg lengths to warrant a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5275 (2017).

VA treatment records during this period document some complaints of pain, but not moderately severe weakness, pain, or limitation of motion.  At a February 2014 VA emergency room visit, the Veteran denied any back pain or joint swelling and physical examination revealed full range of motion, normal strength, and a normal gait with a cane.  An October 2014 VA Emergency Department Note indicates that the Veteran ambulated with a "steady gait."  During that visit, he had full strength, normal gait, and normal range of motion for all joints.  The Veteran complained of left hip and right heel pain in March 2015, but rated the pain as a 1 on a scale of 1 to 10.   Similarly, an April 2017 VA Emergency Department Note documents complaints of low back pain but specifically notes the absence of swelling and pain in the extremities and otherwise fails to document any pain of the hip.

These records do not support a rating in excess of 30 percent.  The complaints of pain in the treatment records tended to indicate either mild pain or failed to document pain of the left hip.  For instance, the Veteran described his left hip pain as one out of ten on one occasion, denied hip pain on other occasions, and had physical examinations that revealed good range of motion and strength.  These records do not support a finding that the Veteran had "moderately severe", rather than mild or moderate, symptoms of weakness, pain, or limitation of motion.  The more contemporaneous reports by the Veteran of his pain levels far outweigh the general allegation his attorney makes that he had "severe" pain following the surgery.  The Veteran had opportunities during treatment throughout this time period to report his pain to medical professionals, and, again, he either denied having pain or reported it as minimal (1 out of 10). 

The greater weight of the evidence is against assigning a rating in excess of 30 percent for his service-connected left hip disability for this time period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Veteran's claim for an increased rating from July 1, 2014 to October 2, 2017, is denied.

C.  October 2, 2017 through the Present

In his November 2017 Remarks to Supplemental SSOC, the Veteran did not present argument for a rating in excess of 50 percent for his left hip disability for the period after October 2, 2017.  Absent a specific withdrawal of that portion of the claim, the Board will not consider that aspect of the claim withdrawn.

The Veteran underwent a VA examination on October 2, 2017.  The examination revealed osteoarthritis of the left hip with history of left hip replacement.  The Veteran complained of left hip pain and stiffness.  He also complained of the left hip slipping and alleged a leg length discrepancy since the surgery.  The Veteran did not report flare-ups.  The Veteran did have functional loss or impairments due to the left hip condition.  Range of motion testing revealed flexion to 100 degrees, extension to 5 degrees, abduction to 35 degrees and adduction to 25 degrees.  The limitation in adduction was not such that the Veteran could not cross his legs.  External rotation was to 40 degrees and internal rotation was to 30 degrees.  The loss of motion was considered by the examiner to be a functional loss and pain on examination also caused functional loss.  All range of motion testing resulted in pain including with weight bearing.  The examiner noted mild diffuse periarticular tenderness.  There was no crepitus.  There was not additional loss of function after repetitive use testing.  The examiner noted an antalgic gait and indicated the left hip condition resulted in a disturbance of locomotion.  Hip strength was normal and there was no muscle atrophy.  The Veteran did not have ankylosis.  The Veteran did have a leg length discrepancy (94 cm on right, 95.5 cm on the left) which was "probably due to the total hip arthroplasty."  (Notably, pre-surgery measurements indicated no leg length discrepancy.)  The examiner noted residuals from the hip replacement of constant pain, limited movement, and an altered gait due to leg length discrepancy.  The examiner also noted a scar 11 cm long and 0.3 cm wide at the surgical site.  The Veteran occasionally used a cane.  The left hip residuals result in an impairment of occupational functioning including limits on lifting, standing longer than 5 minutes, walking more than 200 feet but less than 1/4 mile, and limitations on stooping, squatting, pushing/pulling and sweeping/mopping, and no digging, gardening, kneeling, crawling or bike riding.  The Veteran can climb stairs but not ladders.  The examiner noted evidence of pain on passive range of motion, but not when the joint is used in non-weightbearing.

While the above VA examination supports a finding of "moderately severe residuals of weakness, pain or limitation of motion", the Board finds it does not support finding "markedly severe" residuals.  The terms "moderately severe" and "markedly severe" are not defined.  However, hip strength was normal and range of motion did not meet the criteria for a compensable rating under DCs 5251-5253, so the Veteran's symptoms in that regard do not suggest "moderately severe" residuals, much less "markedly severe" residuals.  The factor that tips the scales in favor of the 50 percent rating is the pain that the VA examiner noted was supported by objective findings.  The pain was noted to be constant, to result in a disturbance of locomotion, and caused some functional impairments.  While the constant pain supports the 50 percent rating, the Board finds that the severity as documented in the treatment records and by the VA examiner does not suggest "markedly severe" residuals.

The greater weight of the evidence is against assigning a rating in excess of 50 percent for his service-connected left hip disability for the period from October 2, 2017 to the present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  

II.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Veteran's attorney did submit a statement along with the substantive appeal in 2013 that generally discussed VA's adjudication of benefit claims and the duties to notify and assist, but this was all boilerplate language, without any specific allegations as to how such duties were not met in this case.  The Veteran has not alleged any deficiencies in the VA examinations or opinions of record.  The Board acknowledges the Veteran's argument in support of his motion for CUE that he should have been permitted a rescheduled examination in 1993, but he alleges no deficiencies in the examinations to determine the severity of his left hip condition during the relevant time periods above.  Again, the statement submitted with the appeal discussed in a general way adequacy of VA examinations, without alleging any specific deficiencies in this case.  Thus, the Board need not discuss any potential issues in this regard.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling prior to May 10, 2013, for left hip osteoarthritis is denied.

Entitlement to an evaluation in excess of 30 percent disabling from July 1, 2014 to October 2, 2017, and in excess of 50 percent disabling thereafter for left hip osteoarthritis is denied.

ORDER (Continued)

Entitlement to an evaluation in excess of 50 percent disabling after October 2, 2017 for left hip osteoarthritis is denied.
	

REMAND

Because the AOJ has not yet issued a Statement of the Case with respect to the left knee (increased rating and earlier effective date) and SMC (earlier effective date) claims, remand is required.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Any further development deemed necessary with respect to those claims should be completed.

With respect to the claim of entitlement to an earlier effective date for the grant of service connection for the Veteran's left hip disability, the Veteran has argued, in part, that he is entitled to an earlier effective date because there was clear and unmistakable error (CUE) in the March 1993 rating decision that denied service connection for a left hip and left knee disability.  He has raised this same argument with respect to the left knee claim.  Although the RO discussed the claim of CUE in the October 2017 Supplemental Statement of the Case when discussing the claim of entitlement to an earlier effective date for the left hip, the CUE claim had not been fully argued at that time.  See November 2017 Remarks to SSOC (providing additional argument and theories in support of the CUE claim and raising the issue with respect to the left knee); October 2017 Statement of Veteran (same).  Because the Veteran has raised additional facts and theories with respect to his CUE claim since the RO adjudicated it and has not waived RO consideration of the issue, the Board finds it is most appropriate to remand the earlier effective date claim for readjudication by the RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that, where Board has jurisdiction of a CUE matter but it was not explicitly addressed by the RO, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue"); Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis in context of veterans benefit law).  Moreover, remand is appropriate because the CUE claim with respect to the left hip is inextricably intertwined with the claims of entitlement to earlier effective dates (including based on CUE) with respect to the left knee disability and entitlement to SMC.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claim of entitlement to an effective date earlier than November 10, 2009, for the grant of service connection for left hip osteoarthritis, to include the issue of whether there was CUE in the March 1993 rating decision which failed to grant entitlement to service connection for a left hip disability.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

2. Issue a statement of the case with respect to the claims of (1) Entitlement to an effective date earlier than November 10, 2009 for the grant of service connection for a left knee disability (including whether there was CUE in March 1993 and June 2008 rating decisions); (2) Entitlement to an initial rating in excess of 10 percent disabling for a left knee disability; and (3) Entitlement to an effective date earlier than November 10, 2009 for the grant of SMC under 38 U.S.C. § 1114(s) (housebound). 

Then, advise the appellant, in writing, of the requirements for perfection of an appeal of those issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


